DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 still mentions a “live” streaming feed on line 15. The Applicant’s Specification does not mention a “live” streaming feed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack et al. (U.S. 6031573), hereinafter MacCormack in view of Lakhani et al. (U.S. 2013/0208123), hereinafter Lakhani.

	Regarding claims 1 and 8, MacCormack discloses a method and system, comprising: 
a first device comprising a first camera operable to capture first video data (col. 3, lines 64-66), and a first microphone operable to capture first audio data (col. 94, lines 64-66); 
a second device comprising a second camera operable to capture second video data (col. 3, lines 64-66), and a second microphone operable to capture second audio data (col. 94, lines 64-66); 
communications circuitry (col. 3, lines 39-41); 
memory (col. 17, lines 38-41); 
a display screen (col. 3, lines 34-35); and 
a processor (col. 17, lines 27-30) operable to: 
receive, from the first device, a first live (col. 92, lines 49-56) streaming feed captured by the first camera (col. 4, lines 55-56); 
receive, from the second device while receiving the first streaming feed from the first device (col. 92, lines 49-56), a second streaming feed (col. 92, lines 49-56) captured by the second camera (col. 5, lines 1-5); 
display only the first video data on a display screen, the first video data being displayed on a first portion of the display screen (col. 4, lines 60-61 and fig. 11) while continuing to receive the first and second streaming feeds (col. 4, lines 60-67, col. 83,lines 45-49, fig. 11 and col. 92, lines 49-56); 
detect, based on the second streaming feed, an occurrence (col. 41, lines 14-17 and col. 18, lines 60-63); 
display, based on detecting the occurrence, the second video data on the display screen (col. 18, lines 60-63) while continuing to receive the first and second streaming feeds (col. 83,lines 45-49, fig. 11 and col. 92, lines 49-56); and
store, in the memory, based on detecting the occurrence (col. 41, lines 6-14), data representing the second streaming feed (col. 4, lines 57-60). 

MacCormack does not explicitly disclose minimize the first video data and display the first video data on a second portion of the display screen, the second portion smaller than the first portion and display, based on detecting the occurrence, the second video data on the first portion of the display screen while continuing to receive the first and second streaming feeds.
However, Lakhani teaches:
detect, based on the second streaming feed, an occurrence (Lakhani [0018]); 
minimize the first video data and display the first video data on a second portion of the display screen, the second portion smaller than the first portion (Lakhani [0022] and fig. 3);
display, based on detecting the occurrence, the second video data on the first portion of the display screen while continuing to receive the first and second streaming feeds (Lakhani [0022], [0018] and fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by MacCormack with the missing limitations as taught by Lakhani to view a wide area while also being able to focus on a specific area with higher resolution (Lakhani [0020]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to be able to achieve a wide view while also being able to focus on a specific area with higher resolution.

Regarding claims 2 and 9, MacCormack in view of Lakhani teaches the method and system of claims 1 and 8, wherein the communications circuitry is operable to send a first communication to the second device (MacCormack col. 3, lines 39-41). 

Regarding claims 3 and 10, MacCormack in view of Lakhani teaches the method and system of claims 1 and 8, wherein the occurrence comprises receiving an instruction from a third device to display the second video data on the display screen (MacCormack col. 43, lines 33-39). 

Regarding claims 4 and 11, MacCormack in view of Lakhani teaches the method and system of claims 3 and 10, further comprising: 
displaying, prior to detecting the occurrence, the second video data on a user display of the third device using at least one of an instant ready-on mode of communication and an intermediate mode of communication (MacCormack col. 43, lines 37-39 and Lakhani [0018]), wherein the displaying, based on detecting the occurrence, the second video data on the first portion of the display screen (Lakhani [0022] and fig. 3) comprises: 
displaying the second video data on the first portion of the display screen, using an active mode of communication (MacCormack col. 79, lines 66-67 to col. 80, lines 1-3 and Lakhani [0021]-[0022]). 
The same motivation and analysis for claim 1 applies to claims 4 and 11.

Regarding claims 5 and 12, MacCormack in view of Lakhani teaches the method and system of claims 1 and 8, wherein the occurrence comprises determining that the second video data comprises at least one of: 
the appearance of a particular individual (MacCormack fig. 155); and 
the appearance of a particular item (MacCormack col. 4, lines 54-55 and col. 66, lines 5-7). 

Regarding claims 6 and 13, MacCormack in view of Lakhani teaches the method and system of claims 5 and 12, wherein displaying the first video data is based on the appearance of the individual (MacCormack fig. 155), and the occurrence further comprises at least one of: 
detecting a disappearance of the individual from the first video data; and 
assigning a first value corresponding to a first prominence of the individual displayed within the first video data (MacCormack col. 41, lines 20-26 and col. 64, lines 20-24), 
assigning a second value corresponding to a second prominence of the individual displayed within the second video data, and determining that the second value is greater than the first value (MacCormack col. 41, lines 20-26). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Lakhani as applied to claims 1 and 8 above, and further in view of Gottlieb (U.S. 2014/0176665).

Regarding claims 7 and 14, MacCormack in view of Lakhani teaches the method and system of claims 1 and 8. MacCormack does not explicitly disclose wherein the occurrence comprises determining that the second audio data substantially matches a sound profile of specific audio data stored in the memory. 
However, Gottlieb teaches, wherein the occurrence comprises determining that the second audio data substantially matches a sound profile of specific audio data stored in the memory (Gottlieb [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by MacCormack in view of Lakhani with the missing limitations as taught by Gottlieb to identify overall sentiment or reaction of the audience (Gottlieb [0158]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of identifying pre-stored audio reactions of the audience.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Jannard et al. (U.S. 9497380), hereinafter Jannard.

Regarding claim 15, MacCormack discloses a method comprising: 
receiving, from a first device comprising a first camera suspended in air (MacCormack col. 66, lines 33-35, col. 15, lines 36-38 and fig. 155), a first streaming feed (col. 4, lines 55-56) comprising first audio (col. 94, lines 64-66) data and first video data (col. 3, lines 64-66); 
receiving, from a second device comprising a second camera suspended in air (MacCormack col. 66, lines 33-35, col. 15, lines 36-38 and fig. 155) while receiving the first streaming feed from the first device (col. 92, lines 49-56), a second streaming feed (col. 5, lines 1-5) comprising second audio data (col. 94, lines 64-66) and second video data (col. 3, lines 64-66), wherein the first camera captures a first portion of a target and the second camera captures a second portion of the target (col. 92, lines 53-55 and lines 35-36); 
displaying, on a display screen, a first composite video data comprising the first video data associated with the first portion of the target and the second video data associated with the second portion of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (col. 92, lines 53-55 and fig. 163);
requesting to view a third portion of the target, wherein, based on the request, the first camera and the second camera adjust physical locations in unison and capture the third portion of the target (col. 15, lines 33-43). 
MacCormack does not explicitly disclose displaying, on the display screen, a second composite video data comprising the first video data associated with the third portion of the target and the second video data associated with the third portion of the target, the first video data being displayed on the first section of the display screen and the second video data being displayed on the second section of the display screen.
However, Jannard teaches cameras attached to a drone, aircraft or satellite (i.e. suspended in air) (Jannard col. 42, lines 5-11);
displaying, on a display screen, a first composite video data comprising the first video data associated with the first portion of the target and the second video data associated with the second portion of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (Jannard col. 69, lines 19-21 and 40-42);
requesting to view a third portion of the target, wherein, based on the request, the first camera and the second camera adjust physical locations in unison and capture the third portion of the target (Jannard col. 42, lines 6-9, lines 65-67 and col. 43, lines 1-7); and 
displaying, on the display screen, a second composite video data comprising the first video data associated with the third portion of the target and the second video data associated with the third portion of the target, the first video data being displayed on the first section of the display screen and the second video data being displayed on the second section of the display screen (Jannard col. 69, lines 40-42 and col. 43, lines 3-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacCormack’s method with the missing limitations as taught by Jannard to create dynamic viewpoints based on multiple video feeds (Jannard col. 69, lines 38-43).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a dynamic viewpoint of an object.

Regarding claim 17, MacCormack in view of Jannard teaches the method of claim 15, wherein the first portion is not captured by the second camera, and wherein the second portion is not captured by the first camera (MacCormack col. 92, lines 53-55 and fig. 163). 

Regarding claim 18, MacCormack in view of Jannard teaches the method of claim 15, wherein less than a first entirety of the first portion is captured by the second camera, and less than a second entirety of the second portion is captured by the first camera (MacCormack col. 92, lines 53-55 and fig. 163). 

Regarding claim 19, MacCormack in view of Jannard teaches the method of claim 15, wherein the first camera and the second camera are substantially fixed in position relative to one another (MacCormack col. 15, lines 43-48). 

Regarding claim 20, MacCormack in view of Jannard teaches the method of claim 15, wherein the first video data and the second video data at least partially overlap (MacCormack col. 92, lines 53-55 and fig. 163).

Response to Arguments
Applicant's arguments filed 5/19/2022 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pg. 12 of the Applicant’s Response, the Applicant argues that the claims have been amended to overcome the 112(a) rejection.
	While the majority of the issues have been overcome regarding 112(a). The Examiner would like to note there is one instance of “live” that was not canceled on line 15 of claim 8.

Applicant's arguments on pgs. 13-15 of the Applicant’s Response regarding the minimizing and first portion language in the claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. MacCormack in view of Lakhani.
	As cited above, MacCormack further discloses displaying only a first video data on a first portion of the display screen (col. 4, lines 60-67, col. 83,lines 45-49 and fig. 11). 

On pgs. 16-18 of the Applicant’s Response, the Applicant argues that MacCormack does not disclose cameras suspended in the air and cameras adjusting physical locations in unison as recited in independent claim 15.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of suspended, MacCormack further discloses cameras on a rail taking images from above (i.e. suspended in the air) (MacCormack col. 66, lines 33-35, col. 15, lines 36-38 and fig. 155). Moreover, Jannard explicitly discloses cameras attached to a drone, aircraft or satellite (i.e. suspended in air) (Jannard col. 42, lines 5-11) and dynamically adjusting a subset of cameras to track a person or object (Jannard col. 43, lines 1-7). Therefore, the combination of MacCormack and Jannard teaches the amended limitations of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brannon et al. (U.S. 2007/0024706) discloses simultaneously displaying and receiving first and second video streams ([0039]). Jaynes (U.S. 2014/0240445) discloses a display module that receives live media streams and simultaneously renders the streams ([0014]) on a shared display device (fig. 5A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW K KWAN/
Primary Examiner, Art Unit 2482